Citation Nr: 0935778	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by occasional flashbacks and distressing memories 
of Vietnam; avoidance of thoughts and feelings associated 
with Vietnam; nightmares; sleep disturbances; feelings of 
self hatred, sadness, depression, failure, and guilt; low 
energy, difficulty concentrating; amotivation and anhedonia; 
hypervigilance; irritability; gross impairment of short term 
memory; poor appetite; and remote thoughts of suicide.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's November 2004 and March 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a readjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

Moreover, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (finding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA has also provided the Veteran with a VA 
examination to determine the severity of his PTSD.  38 C.F.R. 
§ 3.159(c)(4).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130  
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms  
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

The Veteran filed his present claim seeking service 
connection for PTSD in August 2004.  By a September 2005 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation effective August 16, 
2004.   

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal  
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 71-80 reflects that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument), or are no more than slight impairments in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score of 61-70 reflects 
some mild symptoms, such as depressed mood and mild insomnia, 
or some difficulty in social, occupational, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41-50 is assigned where there 
are, "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

A December 2004 VA treatment record indicated that the 
Veteran presented for a psychological evaluation.  He 
reported experiencing feelings of depression since breaking 
his vertebrae in September 2004.  He reported experiencing 
problems sleeping, sad mood, low energy level, difficulty 
concentrating, poor appetite, weight loss, forgetfulness, 
amotivation, and anhedonia.  He denied suicidal or homicidal 
ideation, psychosis, mood swings, panic disorder, generalized 
anxiety disorder, and PTSD.  The Axis I diagnosis was major 
depressive disorder.  The GAF score was 55. 

February 2005 VA treatment records revealed that the Veteran 
was being treated for depression.  The Veteran reported 
ongoing suicidal thoughts.  He further reported that he did 
not watch television shows or movies about Vietnam, because 
he had lost a lot of men there.  His mood was reported as 
stable, he denied delusions or hallucinations, and he denied 
being suicidal or aggressive.  

VA treatment records dated in March 2005 through June 2005 
revealed that the Veteran underwent a psychological 
evaluation during his rehabilitation related to multiple 
sclerosis.  An April 2005 VA treatment record noted the 
Veteran's report that "[he] probably should have had help."  
The Veteran reported that "[he] was half nuts when [he] got 
out of [Vietnam]."  He reported feelings of guilt over 
losing some of his buddies while in Vietnam.  The record 
noted the Veteran's pattern of difficulty coping and 
adjusting.  The Veteran reported that he gave all of his 
handguns away but kept one handgun, and that the option of 
suicide had crossed his mind remotely, when he thought of his 
diagnosed multiple sclerosis and how debilitating it might 
become.  He denied a history of alcohol or substance abuse.  

With respect to his psychosocial history, the Veteran 
reported that he had developed a relationship with his 
younger sister during adulthood, and that he had a good 
relationship with his two brothers.  He denied a history of 
abuse or developmental problems.  He reported that he had 
been married since 1967, and described his marriage as "real 
good."  He also reported that his relationship with his 
three sons was "great."  With respect to his employment, 
the Veteran reported that he worked as a barber after his 
discharge from the military and then as a railroad conductor 
from 1973 to 1984, at which time he sustained an injury to 
his ankle which caused him to have to officially terminate 
his employment in 1988.  

Mental status examination revealed the Veteran's appearance 
was neat and clean, and his attitude was cooperative and 
friendly.  His mood was euthymic and his affect was congruent 
with mood.  There was no evidence of suicidal or homicidal 
ideation.  No hallucinations or delusions were observed or 
reported.  His thought processes were mostly logical and 
relevant, but at times tangential.  His judgment and insight 
were within normal limits.  His speech was within normal 
limits in volume, rhythm, and clarity.  His memory was 
remarkable for difficulty with short-term recall.  The Axis I 
diagnosis was recurrent major depressive disorder, severe 
without psychotic features, in partial remission.  PTSD was 
ruled out.  The VA psychologist noted that the Veteran's 
mildly compromised mental status was most likely related to 
his multiple sclerosis.  

A June 2005 VA treatment record noted that throughout the 
Veteran's rehabilitation, his mood remained relatively 
euthymic, and his major depression was considered stable.  It 
was further noted that the Veteran did not have any suicidal 
or homicidal ideation.  The Axis I diagnoses were cognitive 
disorder not otherwise specified secondary to multiple 
sclerosis, recurrent major depressive disorder, severe 
without psychotic features, in partial remission.  It was 
reported that the Veteran's GAF score was 74.

In August 2005, the Veteran underwent a VA examination.  His 
claims file was reviewed by the VA psychologist.  The Veteran 
reported that since becoming physically ill, he experienced 
distressing memories of Vietnam on a regular basis.  He 
reported occasional flashbacks, nightmares, and sleep 
disturbances.  He reported that he was not socially isolated, 
but tried to avoid thoughts, feelings, conversations, and 
activities about Vietnam.  He further reported that he was 
easily startled, hyper vigilant, and irritable.  The VA 
psychologist noted that the Veteran met all of the criteria 
for a diagnosis of PTSD.  The Veteran scored a 139 on the 
Mississippi Scale for Combat Related PTSD, which the VA 
psychologist considered indicative of severe PTSD.  The 
Veteran scored a 40 on the Beck Depression Inventory, which 
the VA psychologist considered indicative of extreme severe 
depression.  The Veteran next reported symptoms of poor self-
esteem, difficulty sleeping, being easily irritated, and 
socially isolated.  The VA psychologist noted that the 
Veteran had been diagnosed with depression in February 2005, 
as well as with major depressive disorder, recurrent and 
severe without psychotic episodes in April 2005.  Finally, 
the VA psychologist noted that the Veteran denied any 
suicidal or homicidal attempts, but admitted to having had 
thoughts of suicide. 

Upon examination, the Veteran was well groomed and 
cooperative.  He was alert and oriented to person, place, and 
time.  His mood was extremely depressed, and his affect was 
not appropriate to content and was extremely flat and 
constricted.  The VA psychologist noted that "[t]his was as 
likely as not due to his multiple sclerosis which prevents 
him from moving his facial muscles."  His thought content 
was rational and logical, and his thought process was 
sequential and goal directed.  The VA psychologist indicated 
that the Veteran appeared to be of average intelligence, with 
intact judgment and insight.  No psychotic symptomatology was 
noted.  The VA psychologist reported that the Veteran met the 
criteria for chronic PTSD with depressive features, mood 
disorder secondary to multiple sclerosis, and cognitive 
disorder secondary to multiple sclerosis.  The VA 
psychologist reported that the Veteran's GAF score for PTSD 
alone was 55.

First, the Veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score is highly probative, as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  Here, the only GAF score for the 
Veteran's PTSD alone was 55, which contemplates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  This score may 
support a 30 percent evaluation which contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, but could also support a 50 percent 
evaluation which contemplates occupational and social 
impairment with reduced reliability and productivity.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, when 
considered alone, the Veteran's GAF score does not mandate an 
increased evaluation.  Thus, the remaining objective evidence 
must be considered.  

The Veteran reported experiencing a depressed mood, sleep 
disturbances and nightmares, low energy levels, difficulty 
concentrating, poor appetite, amotivation and anhedonia, 
forgetfulness, guilt, avoidance behaviors relating to 
Vietnam, unbearable sadness and self hatred, feelings of 
failure, irritability, hypervigilance, and remote thoughts of 
suicide.  However, the evidence of record does not show that 
the Veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, as is contemplated 
by a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  With respect to his work history, an April 2005 
VA treatment record indicated that the Veteran terminated his 
employment as a railroad conductor for more than 10 years in 
1988 because he sustained an injury to his ankle.  The 
Veteran reported that he had developed a relationship with 
his younger sister during adulthood, had a good relationship 
with his two brothers, had a great relationship with his 
three sons, and that his marriage was "real good."  
Accordingly, while there were variations in the Veteran's 
symptoms, the evidence shows no distinct periods of time 
during which manifestations of his PTSD varied to such an 
extent that a rating in excess of 30 percent would be 
warranted.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then his disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 30 
percent rating inadequate.  The Veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the Veteran's PTSD is manifested by occasional 
flashbacks and distressing memories of Vietnam; avoidance of 
thoughts and feelings associated with Vietnam; nightmares; 
sleep disturbances; feelings of self hatred, sadness, 
depression, failure, and guilt; low energy, difficulty 
concentrating; amotivation and anhedonia; hypervigilance; 
irritability; gross impairment of short term memory; poor 
appetite; and remote thoughts of suicide.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms 
are more than adequately contemplated by a 30 percent 
disability rating for his service-connected PTSD.  A rating 
in excess thereof is provided for certain manifestations of 
service-connected PTSD but the evidence of record does not 
demonstrate that such manifestations are present in this 
case.  The criteria for a 30 percent disability rating more 
than reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an initial rating 
in excess of 30 percent for PTSD at any time during the 
period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In the case of any 
Veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304 (2008).  A review of the Veteran's Department of 
Defense Form DD 214 reveals that he served in Vietnam and was 
awarded a Combat Infantry Badge.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary in order to comply with VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

In July 2005, the Veteran was afforded a VA examination in 
connection with his claims for service connection for 
bilateral hearing loss and tinnitus.  The examination report 
noted that the Veteran's claims file was available but not 
reviewed.  After noting the Veteran's reported history of 
noise exposure while in the Army, and recording speech 
recognition scores of 100 percent in the right ear and 94 
percent in the left ear, the VA examiner noted that "[p]ure 
tone results are not reported as they are not considered 
valid due to lack of agreement with speech results."  The VA 
examiner concluded that because the pure tone results were 
not valid, an opinion could not be rendered. 

The Board finds that a remand is required regarding the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus because the July 2005 VA 
examination was inadequate.  While the prior examination 
findings were deemed invalid, it is not shown to be the 
result of the Veteran's noncooperation.  Thus, a new VA 
examination must be conducted to determine the nature of the 
Veteran's current bilateral hearing loss and tinnitus, and a 
new nexus opinion must be obtained to determine etiology.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding 
that if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss and 
tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The Veteran's entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner.  All testing, to include an 
audiogram, must be performed.  The 
examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  The 
examiner must record a history of 
inservice and post-service noise exposure.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss is 
related to the Veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must specifically 
address the question of whether any degree 
of hearing loss or tinnitus began as a 
result of any inservice noise exposure.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


